IN THE SUPREME COURT OF THE STATE OF NEVADA


                  BARRICK GOLD CORPORATION.                             No. 83415
                               Petitioner,
                           vs.
                  THE EIGHTH JUDICIAL DISTRICT
                  COURT OF THE STATE OF NEVADA,
                  IN AND FOR THE COUNTY OF                                   FILE :0)
                  CLARK; AND THE HONORABLE
                  ELIZABETH GOFF GONZALEZ,
                                                                             WAR 1 1 2022
                  DISTRICT JUDGE,                                          FuzAet.:314 A. BROWN
                                                                         CLERK OF SUPREME COURT
                               Respondents,                             BY
                                                                              DEPUTY CLERK
                                  and
                  BULLION MONARCH MINING, INC.,
                               Real Party in Interest.

                                      ORDER DISMISSING PETITION

                             Pursuant to the stipulation of the parties, and cause appearing,
                 this petition is dismissed.
                             It is so ORDERED.


                                                           CLERK OF THE SUPREME CO RT
                                                           ELIZABETH A. BROWN

                                                           BY:


                 cc:   Hon. Elizabeth Goff Gonzalez, District Judge
                       Parsons Behle & Latimer/Reno
                       Parsons Behle & Latimer/Salt Lake City
                       Pisanelli Bice, PLLC
                       Lewis Roca Rothgerber Christie LLP/Las Vegas
                       Robison, Sharp, Sullivan & Brust
                       Eighth District Court Clerk

 SUPREME COURT
       OF
     NEVADA


CLERK'S ORDER


                                                                                     0,
                                                                                      1 ,2   - 0777 )